Title: To James Madison from John Dawson, 23 January 1794
From: Dawson, John
To: Madison, James


Dear Sir!
Rich: Jany 23. 94
On yesterday I recievd your letter of the 15. & on the day before wrote to you.

The opposition made to the resolutions which you presented to the house can only arise from the two causes which you mention, & from the spirit of that party, which I am persuaded is ever ready to sacrifice the interest of the country, for the advancement of individuals. I trust it will prove abortive. If it does not I shall despond.
Will you be kind enough to forward to you the paper containing your answer to Mr Smith’s observations, part of which I have seen. They are such as I expected. With much regard & esteem Yr. friend & Sert
J Dawson
